DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	This Office Action is in response to Applicant’s filing on 07/28/2020.
Claim Rejections - 35 USC § 103
3. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
4. 	Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Cui et al. (“Cui”, US Pub 2017/0090493), in view of Howes et al. (“Howes”, US Pub 2012/0299564) and Shi et al. (“Shi”, US Pat 8154263).
Regarding claims 1, 3, Cui teaches (Fig. 2-3; Para 15-33) a linear voltage regulator (200) comprising:
an input voltage terminal (terminal providing Vin) for a regulator input voltage (Vin);
an output voltage terminal (terminal connecting source of M8, providing Vout) for a regulator output voltage (Vout);
a series pass field-effect transistor (112 is a MOSFET) coupled between the input voltage terminal (terminal providing Vin) and the output voltage terminal (terminal connecting source of M8, providing Vout);
a voltage reference source (Vref) to provide a reference voltage (Vref being provided to error amplifier 116) for the linear voltage regulator (200), an independent voltage supply (Supply) that is isolated from (since two terminals providing Vsupply and Vin are separate/individual/isolated from each other) the input voltage terminal (terminal providing Vin); 
a buffer amplifier (driver 114 comprises a buffer ‘M2-M5, M9’ operating as an amplifier; Para 21) comprising a buffer output (drain of M5), a positive buffer input (two differential input of buffers are ‘M4, M5’s source’) coupled to the output voltage terminal (516_Vout), and a negative buffer input (two differential input of buffers are ‘M4, M5’s source’) coupled to the buffer output (drain of M5), the buffer amplifier (‘M2-M5, M9’) powered by the independent voltage supply (Vsupply);
a feedback divider network (118- ‘R1, R2’) coupled between the buffer output (M5’s drain) and a ground terminal (GND), the feedback divider network (‘R1, R2’) providing a scaled output voltage (Vout is scaled as Vfb) at a divider output (terminal that is providing Vfb); and
an error amplifier (116 coupled between two power supply Vsupply and GND) comprising an error output (Vc) coupled to the transistor (112), a 1st error input (inverting/negative input) coupled to the divider output (Vfb) to receive the scaled output voltage, and a 2nd error input (non-inverting/positive input) coupled to the voltage reference source (Vref)to receive the reference voltage (Vref), the error amplifier (116) powered by the independent voltage supply (Vsupply), wherein output of the error amplifier (Vc) is based on a difference between the reference voltage (Vref) and the scaled output voltage (Vfb), and wherein the output of the error amplifier (Vc) controls impedance of the transistor (112) to adjust a regulator output voltage (Vout) at the output voltage terminal (terminal connecting source of M8, providing Vout).
However, Cui fails to teach the voltage reference source powered by an independent voltage supply; and the error amplifier’s 1st input being positive input and 2nd input being negative input.
However, Howes teaches (Fig. 3; Para 33-41) the voltage reference source (terminal providing Vref) powered by an independent voltage supply (a digitally programmable controller ‘145. 110, 205’, wherein Vref is anticipated to be powered by 145-an independent power command to indicate the voltage level necessary, meaning operatively another voltage supply, and furthermore 145 is isolated from input voltage terminal 120_Vin; Para 34, 39 and 41) 
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have modified Cui’s regulator to include coupling of a digitally programmable digital-to-analog converter (DAC) to the reference voltage terminal for powering purpose to adjust the reference voltage, as disclosed by Howes, as such circuit design choice would have established a technique to adjust the final output voltage in relationship to various input voltage digitally in a faster rate, while reducing component variance and increasing operational efficiency, as taught by Howes (Para 5 and abstract).
However, Chui and Howes collectively fail to teach the error amplifier’s 1st input being positive input and 2nd input being negative input.
However, Shi teaches (Fig. 1 col. 1 L15-53) old and well-established use of the error amplifier’s (any one of the 101, 131, 4022, 601, 701 or 801) 1st input being positive input (and receiving scaled feedback signal) and 2nd input being negative input (receiving Vref) (also teaches another use of error-amplifier where two inputs being positive and negative are switched).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have modified Cui and Howe’s regulator to include error amplifier having specific positive negative input terminal connected to the corresponding two received signal, as disclosed by Shi, as such circuit design choice would have established a proportional or inverse-proportional transient response relationship when adjusting the final output voltage in regards to various input voltage, while reducing component variance and increasing operational efficiency, as taught by Shi (col. 2 L59-col. 3 L56).
Regarding claim 2, Cui teaches a supply voltage terminal (terminal providing VSupply) for the independent voltage supply (Vsupply), wherein: the buffer amplifier (driver 114 includes a buffer ‘M3-M5, M9’) is coupled to the supply voltage terminal (terminal providing VSupply) and to the ground terminal (terminal providing GND); the error amplifier (116) is coupled to the supply voltage terminal(terminal providing VSupply)  and to the ground terminal (gnd). 
However, Cui fails to teach the voltage reference source is coupled to the supply voltage terminal and to the ground terminal.
However, Howes teaches the voltage reference source (Vref) is coupled to the supply voltage terminal (145) and to the ground terminal (GND).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have modified Cui’s regulator to include coupling of a digitally programmable digital-to-analog converter (DAC) to the reference voltage terminal for powering purpose to adjust the reference voltage, as disclosed by Howes, as such circuit design choice would have established a technique to adjust the final output voltage in relationship to various input voltage digitally in a faster rate, while reducing component variance and increasing operational efficiency, as taught by Howes (Para 5 and abstract).
Regarding claim 4, Cui teaches the MOSFET (112) has a source, a drain, and a gate; the drain of the MOSFET is coupled to the input voltage terminal (Vin); the source of the MOSFET is coupled to the output voltage terminal (Vout); and the gate of the MOSFET is coupled to the error output (Vc) of the error amplifier (116).
However, Cui fails to teach the MOSFET’s source and drain being coupled to the input voltage terminal and the output voltage terminal, respectively.
However, Shi teaches the MOSFET’s (103 or 703) source and drain being coupled to the input voltage terminal (Vin) and the output voltage terminal (Vout), respectively.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have modified Cui and Howe’s regulator to include error amplifier having specific positive negative input terminal connected to the corresponding two received signal, as disclosed by Shi, as such circuit design choice would have established a proportional or inverse-proportional transient response relationship when adjusting the final output voltage in regards to various input voltage, while reducing component variance and increasing operational efficiency, as taught by Shi (col. 2 L59-col. 3 L56).
Regarding claim 5, Cui teaches the feedback divider network (R1, R2) comprises: a first resistor (R1) coupled between the buffer output (drain of M5) of the buffer amplifier (M3-M5, M9) and the divider output (Vfb); and a second resistor (R2) coupled between the divider output (Vfb) and the ground terminal (GND).
Regarding claim 6, Cui teaches the buffer amplifier (M3-M5, M9) is configured as a unity gain follower (Para 21).
5. 	Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cui (US Pub 2017/0090493), in view of Shi (US Pat 8154263).
Regarding claim 15, 17, Cui teaches (Fig. 2-3; Para 15-33) a linear voltage regulator (200) comprising:
an input voltage terminal (terminal providing Vin) for a regulator input voltage (Vin);
an output voltage terminal (terminal connecting source of M8, providing Vout) for a regulator output voltage (Vout);
a series pass field-effect transistor (112 is a MOSFET) coupled between the input voltage terminal (terminal providing Vin) and the output voltage terminal (terminal connecting source of M8, providing Vout); and
an error amplifier (116 coupled between two power supply Vsupply and GND) comprising an error output (Vc) coupled to the transistor (112), a 1st error input (inverting/negative input) directly connected to the output voltage terminal to receive the regulator output voltage (Terminal that provides Vout, is passed as a Vfb after being scaled down using ‘R1, R2’), and a 2nd error input (non-inverting/positive input) coupled to the voltage reference source (Vref)to receive the reference voltage (Vref), the error amplifier (116) powered by the independent voltage supply (Vsupply) that is isolated (since two terminals providing Vsupply and Vin are separate/individual/isolated from each other) from the input voltage terminal (Vin), wherein output of the error amplifier (Vc) is based on a difference between the reference voltage (Vref) and the regulator’s output voltage (Vfb is scaled version of Vout), and wherein the output of the error amplifier (Vc) controls impedance of the transistor (112) to adjust a regulator output voltage (Vout) at the output voltage terminal (terminal connecting source of M8, providing Vout).
However, Cui fails to teach the error amplifier’s 1st input being positive input and 2nd input being negative input.
However, Shi teaches (Fig. 1 col. 1 L15-53) old and well-established use of the error amplifier’s (any one of the 101, 131, 4022, 601, 701 or 801) 1st input being positive input (and receiving scaled feedback signal) and 2nd input being negative input (receiving Vref) (also teaches another use of error-amplifier where two inputs being positive and negative are switched).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have modified Cui’s regulator to include error amplifier having specific positive negative input terminal connected to the corresponding two received signal, as disclosed by Shi, as such circuit design choice would have established a proportional or inverse-proportional transient response relationship when adjusting the final output voltage in regards to various input voltage, while reducing component variance and increasing operational efficiency, as taught by Shi (col. 2 L59-col. 3 L56).
Regarding claim 16, Cui teaches a supply voltage terminal (terminal providing VSupply) for the independent voltage supply (Vsupply), wherein the error amplifier (116) is coupled to the supply voltage terminal (terminal providing VSupply) and to the ground terminal (gnd). 
Regarding claim 18, Cui teaches the MOSFET (112) has a source, a drain, and a gate; the drain of the MOSFET is coupled to the input voltage terminal (Vin); the source of the MOSFET is coupled to the output voltage terminal (Vout); and the gate of the MOSFET is coupled to the error output (Vc) of the error amplifier (116).
However, Cui fails to teach the MOSFET’s source and drain being coupled to the input voltage terminal and the output voltage terminal, respectively.
However, Shi teaches the MOSFET’s (103 or 703) source and drain being coupled to the input voltage terminal (Vin) and the output voltage terminal (Vout), respectively.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have modified Cui and Howe’s regulator to include error amplifier having specific positive negative input terminal connected to the corresponding two received signal, as disclosed by Shi, as such circuit design choice would have established a proportional or inverse-proportional transient response relationship when adjusting the final output voltage in regards to various input voltage, while reducing component variance and increasing operational efficiency, as taught by Shi (col. 2 L59-col. 3 L56).
6. 	Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cui (US Pub 2017/0090493), in view of Shi (US Pat 8154263) and Howes (US Pub 2012/0299564).
Regarding claim 19, Cui teaches the reference voltage terminal to provide the reference voltage (Vref) to the error amplifier (116). 
However, Cui and Shi fail to teach the reference voltage terminal being coupled to a fixed voltage supply.
However, Howes teaches (Fig. 3; Para 33-41) the voltage reference source (terminal providing Vref) being coupled to be powered by an independent fixed voltage supply (a digitally programmable controller ‘145. 110, 205’, wherein Vref is anticipated to be powered by 145-an independent power command to indicate the voltage level necessary, meaning operatively another voltage supply, and furthermore 145 is isolated from input voltage terminal 120_Vin; Para 34, 39 and 41) 
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have modified Cui and Shi’s regulator to include coupling of a digitally programmable digital-to-analog converter (DAC) to the reference voltage terminal for powering purpose to adjust the reference voltage, as disclosed by Howes, as such circuit design choice would have established a technique to adjust the final output voltage in relationship to various input voltage digitally in a faster rate, while reducing component variance and increasing operational efficiency, as taught by Howes (Para 5 and abstract).
Regarding claim 20, Cui teaches the reference voltage terminal to provide the reference voltage (Vref) to the error amplifier (116). 
However, Cui fails to teach a digitally programmable digital-to-analog converter (DAC) coupled to the reference voltage terminal.
However, Howes teaches (Fig. 3; Para 33-41) a digitally programmable digital-to-analog converter (DAC) (145. 110, 205; Para 34, 39 and 41) coupled to the reference voltage terminal (output terminal of 205, which sends out an adjusted Vref to error amp 200).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have modified Cui and Shi’s regulator to include coupling of a digitally programmable digital-to-analog converter (DAC) to the reference voltage terminal to adjust the reference voltage, as disclosed by Howes, as such circuit design choice would have established a technique to adjust the final output voltage in relationship to various input voltage digitally in a faster rate, while reducing component variance and increasing operational efficiency, as taught by Howes (Para 5 and abstract).
Allowable Subject Matter
7. 	Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 7, a search of prior art(s) failed to teach, “high input impedance of the positive buffer input isolates a current flow path from the input voltage terminal to the output voltage terminal, such that a ratio of current flowing into the positive buffer input to current flowing in the current flow path is less than 1:1000”.
8. 	Claims 8-14 are allowed.
Regarding claim 8, Gurcan (US Pub 2008/0157740) teaches (Fig. 2-3) a linear voltage regulator (100 having a control circuit 102, to control series pass transistor 106, wherein 102 is described in detail in Fig. 3) comprising:
an input voltage terminal (120) for a regulator input voltage (Fig. 2-3; Vin);
an output voltage terminal (122) for a regulator output voltage (Vout);
a series pass field-effect transistor (106) coupled between the input voltage terminal (120) and the output voltage terminal (122);
an amplifier (104) comprising a output (Vg), a positive input coupled to the output voltage terminal (OUT), and a negative input coupled to the output (Vg is coupled to 104’s negative input, via 106), the amplifier powered by an independent voltage supply (CTRL) that is isolated from the input voltage terminal (120);
a feedback divider network (112, 114) coupled between the output (122) and a ground terminal (ground), the feedback divider network providing a scaled output voltage (VFB) at a divider output (124);
an analog-to-digital converter (ADC) (306) comprising an analog voltage input (FB)coupled to the divider output (‘112, 114’ of Fig. 2) to receive the scaled output voltage (FB), and comprising a first digital output interface (N-bits) to provide a digital representation of the scaled output voltage; 
a digital processing core (302) comprising a first digital input interface coupled to the first digital output interface (N-bits), and comprising a second digital output interface (M-bits), the digital processing core (302) configured to generate a digital control output (302’s output) at the second digital output interface (M-bits) based on a difference between the digital representation of the scaled output voltage (FB) and a digital representation of a reference voltage (REF); and
a digital-to-analog converter (DAC) (308) comprising a second digital input interface coupled to the second digital output interface (M-bits), and comprising an analog output (Vout_630) coupled to the transistor (602), the DAC (308)configured to convert the digital control output into an analog control voltage (OUT) and to provide the analog control voltage at the analog output, wherein the analog control voltage controls impedance of the transistor (106 coupled thru 104) to adjust a regulator output voltage (Vout) at the output voltage terminal (122), 
However, Gurcan fails to teach use of the amplifier being a buffer amplifier, wherein the buffer comprising a positive buffer input coupled to the output voltage terminal, and a negative buffer input coupled to the buffer output; the feedback network coupling between the buffer output and ground; and lastly using the (same) independent voltage supply (which powers up the buffer amplifier) to power the ADC, the digital processing core and the digital-to-analog converter.
Claims 9-14 are depending from claim 8.
Conclusion
9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUSRAT QUDDUS whose telephone number is (571)270-7921. The examiner can normally be reached M-Th 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NUSRAT QUDDUS/Examiner, Art Unit 2839                                                                                                                                                                                                        /THIENVU V TRAN/Supervisory Patent Examiner, Art Unit 2839